NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See the newly applied prior art below in the 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piety et al. U.S. Patent Application Publication 2001/0001851 in view of Wascat et al. U.S. Patent Application Publication 2016/0041070.
With respect to claims 1, 3, 5, and 12-13, Piety teaches a programmable apparatus 10 that includes a computer 20 having a data processor 22 and associated memory 28, a display 26, and a user interface 24 (paragraph 76).  The computer 20 is operated to establish predictive maintenance database for determining abnormalities in equipment that includes a user entering site information and the equipment to be monitored (paragraph 80).  Piety also teaches a storage unit that stores a plurality of sites of the diagnosis target device where the abnormality determination is possible and a sensor installation location where a sensor needs to be installed for the abnormality determination of the site (data processor 22 and memory 28, paragraph 76, placement of sensors and measurements points are configured, paragraphs 87, 95, and 111); a designation reception unit that receives designation of a site where the abnormality determination is performed from the plurality of sites (processor 22, paragraph 76); and a presentation unit that executes predetermined presentation processing (display 26, paragraph 76), wherein the presentation processing by the presentation unit includes processing of presenting the sensor installation location where the sensor needs to be installed to perform the abnormality determination of the designated site (optimal measurement points for the equipment are identified for the user, paragraph 111).  Piety further teaches the a designation reception unit that receives designation of a sensor installation site (measurement points are determined, paragraphs 95 and 111), wherein the presentation processing by the presentation unit includes processing of presenting the site where the abnormality determination is possible by installing the sensor at the designated sensor installation location (optimal measurement points are identified, paragraphs 95 and 111), and  wherein the presentation processing by the presentation unit includes processing of presenting a correspondence relationship between the site of the diagnosis target device where the abnormality determination is possible and the sensor installation location where the sensor needs to be installed for the abnormality determination of the site (paragraph 111).
But Piety fails to teach that equipment having the diagnosis target device and determining an abnormality from the target device, specifically piety fail to teach a failure diagnosis system comprising: a sensor that is provided in a diagnosis target device and detects diagnosis target information of the diagnosis target device and an abnormality determination unit that determines whether or not an abnormality occurs in the diagnosis target device based on the diagnosis target information detected by the sensor.
Wascat teaches a system and method for machine fault diagnosis where automatic fault diagnosis is performed on vibration data sensed from a machine 12 (abstract) and the system serves as a condition-monitoring tool useful in predictive maintenance of the machine 12 (paragraph 29).  The system and method including a host computing system 16 as well as a portable machine data collection and analysis device 14 and the data collection and analysis device 14 is configured to perform data collection via a wired sensor 22 that transmits an analog signal through a cable 26 to the data collection and analysis device 14, and also to perform wireless data collection via a wireless link with a sensor unit 18 (paragraph 30).  The data collection including a list of machines and for each machine includes a list of test point locations, and for each test point location, includes a test point prescription, test point data setup instructions, test point parameters, test point measurement/collection instructions; and automatic diagnosis triggers for triggering execution of select automatic diagnosis and fault diagnosis processes during or immediately after collection of data from the corresponding test point (paragraph 93, figure 7).  Further, Wascat teaches wherein the sensors are removably mounted to the machine being tested (paragraph 96).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the predictive maintenance system of Piety and provide the placement for of sensors on a machine to be monitored as implemented by the monitoring and abnormality determination system of Wascat where removable sensors are placed on machines for monitoring and maintenance in order to provide a fault diagnosis system based on probability to provide a severity and confidence indication allows technicians without expertise to receive on site at the time of data collection recommendations and warnings on whether to perform maintenance without first consulting a more experienced technician (paragraph 12, Wascat).  
With respect to claims 2, 4, 8, and 9, Piety teaches wherein the presentation processing by the presentation unit includes processing of presenting a schematic diagram of the diagnosis target device showing the sensor installation location where the sensor needs to be installed and/or is recommended to be installed to perform the abnormality determination of the designated site (equipment configuration and measurement points are displayed, figures 11 and 18).
With respect to claims 6 and 7, Piety teaches wherein the storage unit stores the site of the diagnosis target device where the abnormality determination is possible and the sensor installation location where the sensor needs to be installed for the abnormality determination of the site, for each piece of model information of the diagnosis target device (paragraphs 106-111, figures 11 and 18), wherein the designation reception unit receives designation of model information (figures 11 and 18), and wherein the presentation unit executes the presentation processing for the diagnosis target device corresponding to the designated model information (figures 11 and 18).
With respect to claim 10, Piety teaches wherein the presentation processing by the presentation unit includes processing of presenting a correspondence relationship between a plurality of sites where the abnormality determination is performed and a recommended sensor installation location where the sensor is recommended to be installed to perform the abnormality determination of the plurality of sites (active and inactive positions where sensors are installed in determined and displayed for user, paragraph 111, figure 18).
With respect to claim 11, Piety teaches wherein the presentation processing by the presentation unit includes processing of presenting another diagnostic site that is different from the site where the abnormality determination is possible, and includes processing of presenting the site where the abnormality determination is possible by installing the sensor at the designated sensor installation location in a different mode from another diagnostic site (interpreted as the user entering difference data for the predictive maintenance system and receiving updated sensor locations, paragraphs 111-114).
With respect to claims 14 and 16, Piety teaches wherein the presentation processing by the presentation unit includes processing of presenting a site of the installation location where setting of the sensor is not input, in a different mode from a site of the installation location where setting of the sensor is input, among the sensor installation locations where the sensor needs to be installed to perform the abnormality determination of the designated site (interpreted as the user entering difference data for the predictive maintenance system and receiving updated sensor locations, paragraphs 111-114).
With respect to claim 15, Piety teaches wherein the designation reception unit receives an input of an item number of the sensor, and wherein the presentation processing by the presentation unit includes processing of presenting a site where different abnormality determination is possible according to the designated item number of the sensor, even if the designated sensor installation location is the same (interpreted as the type of sensor as well as the position of the sensor being entered by the user, paragraph 125, figure 36).
With respect to claims 17 and 18, Piety teaches wherein the information received by the designation reception unit includes model information of the diagnosis target device and an item number or a type of the sensor (model number and information of the equipment to be monitored is entered by the user, paragraphs 111-113, the type of sensor as well as the position of the sensor being entered by the user, paragraph 125, figure 36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/10/2022